DETAILED ACTION
	This action is responsive to 09/06/2021.
	Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 10, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2016/0189625, US Patent 10,339,861), hereinafter Kim.
Regarding claim 1, Kim discloses a method for compensating data voltages in a display apparatus (see [0009] and [0013]-[0017]), wherein the display apparatus includes multiple pixel circuits respectively associated with multiple sub-pixels (pixels 122-see figs. 3-4 and [0088]), and a respective one of the multiple pixel circuits includes at least a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the method for individually compensating a data voltage to be applied to the one of the multiple pixel circuits comprising: applying a testing voltage to a gate electrode of the driving transistor for charging the sense line in a floating state up to a first time period to determine a first monitoring voltage associated with the sense line (see figs. 5-6 with description in [0098]-during an initialization interval t1, scan switch SW and sensing switch SEW are turned on, and a sensing voltage Vsen (equated to testing voltage) on the data line Di is charged into a first node N1 (gate electrode of driving transistor) through the scan switch SW); obtaining a threshold voltage of the driving transistor in the one of the multiple pixel circuits by applying a second setting voltage to the gate of the driving transistor to charge the sense line in a floating state up to a second time period to determine a second monitoring voltage associated with the sense line (see, for example, [0099]-[0102], wherein it is disclosed that in a source-follower driving interval t2, sensing line Si is floated and the scan switch SW and the sensing switch SEW maintain the turned on state (i.e., the data line Di continues to supply Vsen (herein, equated to the claimed second setting voltage-see fig. 7), current flows through the driving switch DR, which uses the high potential voltage source Vdd as an energy source, by a stored voltage of the storage capacitor Cst, and charges node N2 … until the voltage between the gate and the source electrodes of the driving switch DR reaches the threshold voltage of the driving switch DR, and the current flow is intercepted … the voltage on the second node N2 (second monitoring voltage) is detected as the threshold voltage (see [0102] and fig. 8)); and compensating a data voltage to be applied to the one of the multiple pixel circuits based on the first monitoring voltage and the threshold voltage (the detected threshold voltage Vth is used to generate a compensation data signal Vd, which is applied to the data line Di in a driving switch property compensating and organic light emitting diode property sensing mode. As such, the threshold voltage Vth of the driving switch DR can be compensated-see [0102]); wherein the first time period and the second time period are discrete different time periods, the first time period being shorter than the second time period (see fig. 5, wherein t2 is longer than t1).  
In the embodiment of figs. 5-8, Kim does not appear to expressly disclose wherein the testing voltage (Vsen) is set to be a sum of the threshold voltage and a first setting voltage.
However, in the embodiment of figs. 9A-14 with specific description in [0107], Kim teaches that in a first initialization interval t, scan switch SW and sensing switch SEW are turned on, and compensation data voltage Vd on the data line Di is charged to the first node N1 (gate electrode of driving transistor) … the compensation data voltage Vd is a sum of data voltage Vdata (herein first setting voltage) and threshold voltage (DR_Vth) of the driving switch DR.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to charge the first node (gate of the driving switch DR) in the embodiment of figs. 5-8 with a sensing voltage Vsen that is equal to a sum of the threshold voltage (DR_Vth) and a first setting voltage (e.g., Vdata), as in the embodiment of figs. 9A-14, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., compensating a threshold voltage of the driving switch DR).
Regarding claim 10, Kim discloses a method for driving a display apparatus (see [0009] and [0013]-[0017]), the display apparatus including multiple pixel circuits (pixels 122-see figs. 3-4 and [0088]), a respective one of the multiple pixel circuits including a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED)-(an organic light emitting diode OLED-see fig. 4 and [0089]), and a sense line coupled to the driving transistor and the OLED (sensing lines S1-Sm-see figs. 3-4 and [0084]), the method comprising: applying a testing voltage individually to a gate of a driving transistor in a pixel circuit of the multiple pixel circuits (see figs. 5-6 and [0098]-charging into first node N1 (gate of driving transistor) a sensing voltage Vsen during an initialization interval t1); charging the sense line in a floating state and coupled to the driving transistor by charges induced by the testing voltage for a first time period (see figs. 5-6 and [0097]-[0098]); and converting the charges accumulated over the first time period to obtain a first monitoring voltage associated with the sense line (see fig. 5 and [0097]-[0098]-voltage associated with node N2 during period t1), wherein the first monitoring voltage and the testing voltage are used to deduce one or more compensation parameters individually associated with the pixel circuit and used to compensate a data voltage to be applied to the pixel circuit for controlling the OLED thereof to emit light for displaying a subpixel image (see, [0097]-[0102]-threshold voltage is herein equated to an example of a compensation parameter); applying a second setting voltage to the gate of the driving transistor in the pixel circuit (see, for example, [0099]-[0102], wherein it is disclosed that in a source-follower driving interval t2, sensing line Si is floated and the scan switch SW and the sensing switch SEW maintain the turned on state (i.e., the data line Di continues to supply Vsen (herein, equated to the claimed second setting voltage-see fig. 7)); charging the sense line in a floating state and coupled to the driving transistor by charges induced by the second setting voltage (see [0099]-[0102]); and converting the charges accumulated over a second time period to obtain a second monitoring voltage associated with the sense line (i.e., voltage at node N2-see [0100] and figs. 5-8); wherein the first time period and the second time period are discrete different time periods, the first time period being shorter than the second time period (see fig. 5, wherein t2 is longer than t1).
In the embodiment of figs. 5-8, Kim does not appear to expressly disclose the testing voltage (Vsen) being a sum of a threshold voltage and a first setting voltage.
However, in the embodiment of figs. 9A-14 with specific description in [0107], Kim teaches that in a first initialization interval t, scan switch SW and sensing switch SEW are turned on, and compensation data voltage Vd on the data line Di is charged to the first node N1 (gate electrode of driving transistor) … the compensation data voltage Vd is a sum of data voltage Vdata (herein first setting voltage) and threshold voltage (DR_Vth) of the driving switch DR.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to charge the first node (gate of the driving switch DR) in the embodiment of figs. 5-8 with a sensing voltage Vsen that is equal to a sum of the threshold voltage (DR_Vth) and a first setting voltage (e.g., Vdata), as in the embodiment of figs. 9A-14, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., compensating a threshold voltage of the driving switch DR).
Regarding claim 16, Kim discloses a data voltage compensation apparatus of a display apparatus (see fig. 19), the display apparatus including multiple pixel circuits (pixels 122-see figs. 3-4 and [0088]), a respective one of the multiple pixel circuits including a driving transistor (driving switch DR-see fig. 4 and [0089]), an organic light-emitting diode (OLED), and a sense line coupled to the driving transistor and the OLED-(an organic light emitting diode OLED-see fig. 4 and [0089]), the compensation apparatus comprising a compensator circuit coupled to a respective one of the multiple pixel circuits, wherein the compensator circuit is configured to: apply a testing voltage to a gate of the driving transistor for charging the sense line in a floating state up to a first time period to determine a first monitoring voltage associated with the sense line see figs. 5-6 with description in [0098]-during an initialization interval T1, scan switch SW and sensing switch SEW are turned on, and a sensing voltage Vsen (equated to testing voltage) on the data line Di is charged into a first node N1 (gate electrode of driving transistor) through the scan switch SW or a first time interval t1); obtain a threshold voltage individually associated with the driving transistor in one of the multiple pixel circuits by applying a second setting voltage to the gate of the driving transistor to charge the sense line up to a second time period to determine a second monitoring voltage associated with the sense line (see, for example, [0099]-[0102], wherein it is disclosed that in a source-follower driving interval t2, sensing line Si is floated and the scan switch SW and the sensing switch SEW maintain the turned on state (i.e., the data line Di continues to supply Vsen (herein, equated to the claimed second setting voltage-see fig. 7), current flows through the driving switch DR, which uses the high potential voltage source Vdd as an energy source, by a stored voltage of the storage capacitor Cst, and charges node N2 … until the voltage between the gate and the source electrodes of the driving switch DR reaches the threshold voltage of the driving switch DR, and the current flow is intercepted … the voltage on the second node N2 (second monitoring voltage) is detected as the threshold voltage (see [0102] and fig. 8)); and compensate a data voltage to be applied to the pixel circuit based on the first monitoring voltage and the threshold voltage (the detected threshold voltage Vth is used to generate a compensation data signal Vd, which is applied to the data line Di in a driving switch property compensating and organic light emitting diode property sensing mode. As such, the threshold voltage Vth of the driving switch DR can be compensated-see [0102]); wherein the first time period and the second time period are discrete different time periods, the first time period being shorter than the second time period (see fig. 5, wherein t2 is longer than t1).
In the embodiment of figs. 5-8, Kim does not appear to expressly disclose wherein the testing voltage (Vsen) is set to be a sum of the threshold voltage and a first setting voltage.
However, in the embodiment of figs. 9A-14 with specific description in [0107], Kim teaches that in a first initialization interval t, scan switch SW and sensing switch SEW are turned on, and compensation data voltage Vd on the data line Di is charged to the first node N1 (gate electrode of driving transistor) … the compensation data voltage Vd is a sum of data voltage Vdata (herein first setting voltage) and threshold voltage (DR_Vth) of the driving switch DR.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to charge the first node (gate of the driving switch DR) in the embodiment of figs. 5-8 with a sensing voltage Vsen that is equal to a sum of the threshold voltage (DR_Vth) and a first setting voltage (e.g., Vdata), as in the embodiment of figs. 9A-14, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., compensating a threshold voltage of the driving switch DR).
Regarding claims 3 and 12, Kim discloses wherein either the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color or the first setting voltage is set to be a same voltage for each of the some of the multiple pixel circuits (see, for example, fig. 3, wherein, for example, data line D1 supplies the same signal to multiple pixels in the same column D1, which follows that the same time period is used to charge a voltage to the gate of each driving switch DR for pixels associated with data line D1, and similarly, the same setting voltage is applied to pixels associated with data line D1).
Regarding claims 4 and 13, Kim discloses wherein the second monitoring voltage and the second setting voltage are used for deducing a threshold voltage associated with the driving transistor (see [0099]-[0102]-the voltage detected at node N2 as the threshold voltage is as a result of maintaining the scan switch SW in a turned on state during driving interval t2, so that Vsen (second setting voltage) is supplied to node N1 (see fig. 7)).
Regarding claim 5, Kim discloses wherein the threshold voltage is determined to be equal to a difference between the second setting voltage and the second monitoring voltage (see fig. 5-DR_Vth is the threshold voltage, being a difference between the voltage at node N1 (charged voltage Vsen) and the voltage at node N2). 
Regarding claim 17, Kim discloses  a display apparatus comprising the data voltage compensation apparatus of claim 16 (see fig. 1 and [0042]-an OLED display device).  
Claims 2, 6-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tani et al. (US Pub. 2017/0004765), hereinafter Tani.
Regarding claims 2 and 11, Kim discloses wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof and the first setting voltage is set to be a same voltage for each of the some of the multiple pixel circuits (see, for example, fig. 3, wherein, for example, data line D1 supplies the same signal to multiple pixels in the same column D1, which follows that the time period for charging the gate (node N1) of each driving switch DR of each pixel 122 is the same for all pixels attached to attached to the data line D1).
However, Kim does not appear to expressly disclose wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color.
Tani is relied upon to teach wherein the first time period is set to be a same duration for some of the multiple pixel circuits correspondingly for driving respective OLEDs thereof to emit light of a same color (see, for example, fig. 8 with description in [0140]-[0146], which teaches that sensing can be selectively performed only on sub-pixels satisfying a specific condition, for example, sensing subpixels of a specific color, for example, blue (B)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim by selectively performing sensing for subpixels satisfying a specific condition, for example, subpixel of a specific color, as taught by Tani, thus, an image quality can be improved and an initial time required to drive a display panel can be reduced (see [0146]).
Regarding claim 6, Tani is further relied upon to teach further comprising repeating the obtaining a threshold voltage of the driving transistor and the applying a first testing voltage to determine a first monitoring voltage based on a triggering condition to obtain refreshed values of the threshold voltage and the first monitoring voltage; using the refreshed values for compensating the data voltage to be applied to the one of the multiple pixel circuits (see, for example, [0141], [0158]-[0161], fig. 6, step s640 with description in [0124] which teaches that a timing controller determines that a sensing is needed to sub-pixels of a specific color, for example, blue (B), and, the timing controller performs a sensing to the sub-pixels of the color and calculates and applies compensating data. A determination to perform sensing may be based on power-on (see fig. 6 and [0124]), during a vertical blank time (see [0116]), or based on ON/OFF time difference (see fig. 7, S720 and [0130]-[0139] for description)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim to include performing sensing and compensation of threshold voltage based on a triggering condition, as taught by Tani, thus an image quality can be improved and an initial time required to drive the display panel can be reduced (see [0146]).
Regarding claim 7, Tani is further relied to teach wherein the triggering condition comprises at least one selected from: receiving a control command to request the repeating; turning on the display apparatus; being a first time before every n frames of images being displayed on the display apparatus, wherein n is a positive integer; and being a second time when a timer starts timing for measuring either the first time period or the second time period (see, for example, fig. 6 and fig. 7, step s710, with description in, for example, [0123]-[0124] and [0130], wherein a timing controller determines whether or not to perform sensing based on power-on. Sensing can also be determined based on result from a temperature sensor (see fig. 6 s650, with description in [0124]) or during a vertical blank time (see [0116]). A decision to perform sensing or not can also be based on ON/OFF time difference, i.e., whether a predetermined period of time has elapsed after the latest power-off (see fig. 7, S720 and [0130]-[0139] for description)).
Regarding claim 8, Kim discloses wherein the compensating the data voltage comprises making a first adjustment to the data voltage individually due to differences between different threshold voltages of different driving transistors in different pixel circuits correspondingly for driving respective OLEDs thereof (see, for example, [0067]-[0069], wherein it is disclosed that the current quantity of the organic light emitting diode OLED is largely affected by the threshold voltage Vth of the driving switch DR, and as such, the degree of uniformity throughout an image depends on property deviations of the driving switch DR) and making a second adjustment to the data voltage individually due to differences between different device-parameters other than the threshold voltage of different driving transistors in different pixel circuits correspondingly for driving respective OLEDs thereof (see, for example, [0068]-[0072], [0110], and [0134], which further disclose other property deviations of the driving switch DR to be compensated, such as mobility).
However, Kim does not appear to expressly disclose the compensating the data voltage comprises making a first and second adjustment to the data voltages of different driving transistors in different pixel circuits correspondingly for  driving respective OLEDs thereof to emit light of a same color.
Tani is relied upon to teach the compensating the data voltage comprises making a first and second adjustment to the data voltages of different driving transistors in different pixel circuits correspondingly for  driving respective OLEDs thereof to emit light of a same color (see, for example, fig. 8 with description in [0140]-[0146], which teaches that sensing can be selectively performed only on sub-pixels satisfying a specific condition, for example, sensing subpixels of a specific color, for example, blue (B)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim by performing sensing for a specific color, as taught by Tani, therefore a time required for a sensing is reduced at the time of power-on, making it possible to suppress a delay in initial driving time (see [0146]).
Regarding claim 14, Tani is further relied upon to teach wherein the applying, charging, and converting are performed once a triggering condition is met for obtaining refreshed values of the first monitoring voltage and/or the second monitoring voltage for each of the multiple pixel circuits (see, for example, [0141], [0158], fig. 6, step s640 with description in [0124] which teaches that a timing controller determines that a sensing is needed to sub-pixels of a specific color, for example, blue (B), and, the timing controller performs a sensing to the sub-pixels of the color and calculates and applies compensating data. Determination is based on, for example, power-on, result from temperature sensor (see [0124]), during a vertical blank time (see [0116]) or based on ON/OFF time difference (see fig. 7 and [0130]-[0139]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Tani with the invention of Kim to include performing sensing and compensation of threshold voltage based on a triggering condition, as taught by Tani, thus an image quality can be improved and an initial time required to drive the display panel can be reduced (see [0146]).
Regarding claim 15, Tani is further relied upon to teach wherein the triggering condition comprises at least one selected from: receiving a control command to request the refreshing; turning on the display apparatus; being a first time before every n frames of image is displayed on the display apparatus, wherein n is an positive integer; and being a second time when a programmed timing cycle starts (see, for example, fig. 6 and fig. 7, step s710, with description in, for example, [0123]-[0124] and [0130], wherein a timing controller determines whether or not to perform sensing based on power-on. Sensing can also be determined based on result from a temperature sensor (see fig. 6 S650, with description in [0124]) or during a vertical blank time (see [0116]). A decision to perform sensing or not can also be based on ON/OFF time difference (see fig. 7, S720 and [0130]-[0132] for description)).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitation recited in claim 9.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627